DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The applicant filed preliminary amendment in 5/29/2020 and claims 1-12 and 18-25 are pending in the application, including independent claims 1, 19 and 25.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2020 and 05/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 3, 5, 11 and 20 are objected to because of the following informalities:  
In claim 1, lines 5-6 the occurrence of "the at least two antennas" should be "--- the at least two receive antennas ----"
In claim 3, lines 3 the occurrence of "the at least two antennas" should be "--- the at least two receive antennas ----"
In claim 5, lines 2-3 the occurrence of "at least two of the receive configurations" should be "--- the at least two of the receive configurations ----"
In claim 11, lines 3, the occurrence of "a respective receive configuration" should be "--- the respective receive configuration ----"
In claim 20, lines 3, the occurrence of "a receive configuration" should be "--- the receive configuration ----"
Appropriate corrections are required.
Claim Objection (minor informalities)
Claim 4 line 4 and claim 23 line 4, recites "and/or".  It is suggested to clarify the use of words instead of “/”.

35 USC § 112 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
	(f) Element in Claim for a Combination. – An element in a claim for a combination may be 	expressed as a means or step for performing a specified function without the recital of 	structure, material, or acts in support thereof, and such claim shall be construed to cover the 	corresponding structure, material, or acts described in the specification and equivalents 	thereof.

	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
	An element in a claim for a combination may be expressed as a means or step 			for performing a specified function without the recital of structure, 			                                	material, or acts in support thereof, and such claim shall be construed to 			                     	cover the corresponding structure, material, or acts described in the 	specification and equivalents 	thereof.


	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
	Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
	The limitation of claims 1, 8 and 19 that recite(s) “a signal quality determiner configured to … determine ….” is being treated in accordance with 112 (f) because the function of a signal quality determiner, a transformer is modified by the term “verb/configured to” which is a word that serves as a generic placeholder for structure that performs the recited function (i.e., the claim uses a term that is a substitute for “configured to”).
	Claim limitation “determiner” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “a signal quality determiner” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
	Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 8 and 19 have been interpreted to cover the corresponding 
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Page 26 [0051] lines 1-13 of the specification discloses “Receiver 603, sweep controller 601, reference signal controller 602, IQ buffer 604, transformer 605, resource element extractor 606, filterer 607, signal quality determiner 608 and transmitter 610 can therefore each be implemented as separate hardware and/or software components, or one or more of receiver 603, sweep controller 601, reference signal controller 602, IQ buffer 604, transformer 605, resource element extractor 606, filterer 607, signal quality determiner 608 and transmitter 610 can be combined into a unified hardware and/or software component (for example, a hardware-defined circuitry arrangement including circuitry to perform multiple functions, or a processor configured to execute program code that defines instructions for multiple functions) corresponds to a signal quality determiner, controller or processor of Fig.6.
	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
	If applicant does not intend to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over ERICSSON, "CSI-RS for beam management," 3GPP Draft; R1-1711042 CSI-RS for beam management, 3RD Generation Partnership Project (3GPP), Mobile Competence Centre; 650, Route Des Lucioles; F-06921 Sophia-Antipolis Cedex; France [hereinafter referred to as Ericsson/R1-1711042] in view of Wiberg et al. [hereinafter as Wiberg], US 2017/0264415 A1.
Regarding claim 1, Ericsson/R1-1711042 discloses wherein a communication device (Figure 1 page 3/1 2.1.2 UE Flexibility lines 1-11, a communication UE device) comprising:
(page 1/1 2 Discussion lines 1-17 to page 2/1 lines 1-13, gNB base station is transmitting each CSI-RS reference signal at a transmission time of OFDM symbol predefined reference signal and Figure 1 description shows Rx beams = receive beam configurations (i.e., at least two receive configurations) for the UE antennas and Figure 3(a)-(c) page 4/1 2.2 IFDMA Configurations and Mapping lines 1-13 to page 5/1 lines 1-11, CSI-RS resource consists of 2 antenna ports with the port numbers of the UE and Figure 3 page 5/1 2.2.1 OOBE Considerations lines 1-2 to page 6/1 lines 1-10, each CSI-RS reference signal is allocated in a predefined OFDM symbol transmission time based on multiple 1 or 2 port CSI-RS resources are frequency division multiplexed and Figure 3 description);
a controller configured to switch between at least two receive configurations of the at least two antennas during a reception period of the at least one reference signal (Figure 1 page 3/1 2.1.2 UE Flexibility lines 1-11, processor/controller of the UE is sweeping or switching Rx beam configuration of the 2 antenna ports from 1 up to N during a receive window (FFT duration) OFDM symbol time reception period of the CSI-RS reference signal used for the reference numerology when antenna of UE sweep from 1 up to N Rx beams i.e., sweeping or switching Rx beams = receive beam configurations (i.e., at least two receive configurations) in frequency and time pattern in accordance with applicant specification and Figure 2 page 4/1 2.1.2 UE Flexibility lines 1-13, beam switching flexibility obtained through the use of IFDMA, sweeping/ switching Rx beam configuration during a relatively short time frame (i.e.. reception period) based on the reference numerology/ OFDM symbols in each slot duration of 125 μs configuration); and
a signal quality determiner configured to determine a parameter indicative of a first signal quality of the received reference signal for each receive configuration (Figure 1 page 1/1 2 Discussion lines 1-17 to page 2/1 lines 1-13, the UE is configured to measure (i.e., determine) parameters= RSRP of CSI-RSRP feedback and CSI-RS resource indicator (CRI) indicating the signal quality of the received CSI-RS reference signal such as best beam selection and CSI (e.g., RI/PMI/CQI) for that best beam sweep Rx beam receive beam configuration = for each of receive beam configurations).
	Even though Ericsson/R1-1711042 disclose a receiver comprising at least two receive antennas and configured to receive at least one reference signal of a plurality of reference signals, each reference signal being transmitted from at least one base station at a predefined reference signal transmission time, in the same field of endeavor, Wiberg teaches wherein a receiver comprising at least two receive antennas and configured to receive at least one reference signal of a plurality of reference signals (Fig.1-2 [0055], a receiver of the UE communication device includes a plurality of antenna elements and configured to receive a particular reference signal of a plurality of reference signals carried by different beam and Fig.4 [0084], a plurality of CSI-RS or PRS reference signals based on a number of input parameters such as radio propagation, mobility of the UE, the number and characteristics of available UE processing configurations, the estimated UE speed, system load and performance requirements), each reference signal being transmitted from at least one base station at (Fig.1-2 [0006], base station (BS) is transmitting each reference signal CSI-RS periodic transmission over a defined time period/predefined reference signal transmission time).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Ericsson/R1-1711042 to incorporate the teaching of Wiberg in order to achieve estimated bit rate for data transmission and signal quality. 
	It would have been beneficial to use a configuration message that establishes a periodic transmission of CSI-RS, for example over a defined time period. After a UE receives a measurement grant or configuration message, it conducts measurements on the CSI-RS corresponding to the measurement grant or configuration message and reports these measurements back to the BS. The BS may elect to transmit CSI-RS to a UE using a beam or beams that are known to be strong for that particular UE, so enabling the UE to report more detailed information about those beams as taught by Wiberg to have incorporated in the system of Ericsson/R1-1711042 to achieve selective enhancement of radio signals. (Wiberg, Fig.1 [0056], Fig.1-2 [0055], Fig.4 [0084] and Fig.7 [0093])

Regarding claim 2, Ericsson/R1-1711042 and Wiberg disclosed all the elements of claim 1 as stated above wherein Wiberg further discloses a receive configuration corresponds to a hypothetical direction of a received signal (Fig.1-2 [0069], the receive processing beam configuration corresponds to hypothesizing from which direction or directions the identified reference signal for a received signal).

	It would have been beneficial to use the selection algorithm which converts such positional information into a suggested processing configuration by hypothesizing from which direction or directions the identified reference signal is likely to be received, and suggesting a UE processing configuration that will selectively enhance signals received from the hypothesized direction or directions as taught by Wiberg to have incorporated in the system of Ericsson/R1-1711042 to achieve selective enhancement of radio signals. (Wiberg, Fig.1 [0056] and Fig.1-2 [0069])

Regarding claim 5, Ericsson/R1-1711042 and Wiberg disclosed all the elements of claim 1 as stated above wherein Ericsson/R1-1711042 further discloses the controller is configured to switch between at least two of the receive configurations during a reception period of a single reference signal (Figure 1 page 3/1 2.1.2 UE Flexibility lines 1-11, processor/controller of the UE is sweeping or switching Rx beam configuration of the 2 antenna ports from 1 up to N during a receive window (FFT duration) OFDM symbol time reception period of the CSI-RS reference signal used for the reference numerology and Figure 2 page 4/1 2.1.2 UE Flexibility lines 1-13, beam switching flexibility obtained through the use of IFDMA, sweeping/ switching Rx beam configuration during a relatively short time frame (i.e.. reception period) based on a single reference signal of the reference numerology/ OFDM symbols in each slot duration of 125 μs configuration).

Regarding claim 6, Ericsson/R1-1711042 and Wiberg disclosed all the elements of claim 1 as stated above wherein Ericsson/R1-1711042 further discloses the parameter indicative of the first signal quality of the received reference signal is a received power of the reference signal (Figure 1 page 1/1 2 Discussion lines 1-17 to page 2/1 lines 1-13, the UE is configured to measure (i.e., determine) parameters= RSRP of CSI-RSRP feedback and CSI-RS resource indicator (CRI) indicating the signal quality of the received CSI-RS reference signal such as best beam selection and CSI (e.g., RI/PMI/CQI) for that best beam sweep Rx beam receive beam configuration = for each of receive beam configurations and Figure 2-3 page 4/1 2.2 IFDMA Configurations and Mapping lines 1-13, RSRP signal strength/a received power for a P2 or joint P2/P3 sweep of one or more CSI-RS resource indicators).


Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over ERICSSON, "CSI-RS for beam management," 3GPP Draft; R1-1711042 CSI-RS for beam management, 3RD Generation Partnership Project (3GPP), Mobile Competence Centre; 650,  Route Des Lucioles; F-06921 Sophia-Antipolis Cedex; France [hereinafter as Ericsson/R1-1711042], Wiberg et al. [hereinafter as Wiberg], US 2017/0264415 A1, further in view of Dehos et al. [hereinafter as Dehos], US 2015/0079912 A1.
Regarding claim 3, Ericsson/R1-1711042 and Wiberg disclosed all the elements of claim 1 as stated above.
	Even though Ericsson/R1-1711042 and Wiberg teach a receive processing beam configuration arranged to form a phased antenna array/set of phase shifts, each antenna of multiple antennas is configured to process signal reception and forming a phased array antenna for signal reception, Ericsson/R1-1711042 and Wiberg do not specifically disclose a receive configuration corresponds to a set of phase shifts, each of which is applied to one of the at least two antennas for signal reception. In the same field of endeavor, Dehos teaches wherein a receive configuration corresponds to a set of phase shifts, each of which is applied to one of the at least two antennas for signal reception (Fig.3-4 [0039], the transmitting/receiving configuration corresponds to the relative phase shifts/set of phase shifts, each of which is applied to eight antennas and Fig.4 [0086], each of the phase shifts is applied to the phase shifters of the transmit and receive channels of the circuit/antennas to process signal reception and Fig.1-2 [0057], phase shifts control signal received).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Ericsson/R1-1711042 and Wiberg to incorporate the teaching of Dehos in order to provide for high-resistivity, effectively insulating, silicon, allowing it to serve as a substrate for patch antennas. 
	It would have been beneficial to use the general architecture of the transmitting/receiving system according to the invention is shown in Fig.1, in an example configuration in which there are eight transmit antennas enabling a beam 

Regarding claim 18, Ericsson/R1-1711042 and Wiberg disclosed all the elements of claim 1 as stated above wherein Wiberg further discloses the at least two receive antennas form a phased array (Fig.1&7 [0056], forming a phased array antenna for processing or radio signals and Fig.1&7 [0057], one or more antennas of the UE and Fig.7-8 [0095], forming a phased array antenna).
	Even though Ericsson/R1-1711042 and Wiberg teach a receive processing beam configuration arranged to form a phased antenna array/set of phase shifts, each antenna of multiple antennas is configured to process signal reception and forming a phased array antenna for signal reception, Ericsson/R1-1711042 and Wiberg do not specifically disclose a receive configuration corresponds to a set of phase shifts, each of which is applied to one of the at least two antennas for signal reception. In the same field of endeavor, Dehos teaches wherein a receive configuration corresponds to a set of phase shifts, each of which is applied to one of the at least two antennas for signal reception (Fig.3-4 [0039], the transmitting/receiving configuration corresponds to the relative phase shifts/set of phase shifts, each of which is applied to eight antennas and Fig.4 [0086], each of the phase shifts is applied to the phase shifters of the transmit and receive channels of the circuit/antennas to process signal reception and Fig.1-2 [0057], phase shifts control signal received).

	It would have been beneficial to use the general architecture of the transmitting/receiving system according to the invention is shown in Fig.1, in an example configuration in which there are eight transmit antennas enabling a beam formation through action on the relative phase shifts of the carrier frequencies transmitted by the eight antennas as taught by Dehos to have incorporated in the system of Ericsson/R1-1711042 and Wiberg to achieve selective enhancement of radio signals. (Dehos, Fig.1-2 [0033], Fig.3-4 [0039], Fig.1-2 [0057] and Fig.4 [0086])


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over ERICSSON, "CSI-RS for beam management," 3GPP Draft; R1-1711042 CSI-RS for beam management, 3RD Generation Partnership Project (3GPP), Mobile Competence Centre; 650,  Route Des Lucioles; F-06921 Sophia-Antipolis Cedex; France [hereinafter as Ericsson/R1-1711042], Wiberg et al. [hereinafter as Wiberg], US 2017/0264415 A1, further in view of Lin et al. [hereinafter as Lin], US 2015/0010099 A1.
Regarding claim 4, Ericsson/R1-1711042 and Wiberg disclosed all the elements of claim 1 as stated above wherein Ericsson/R1-1711042 further discloses 
(Figure 3a-c page 4/1 2.2 IFDMA Configurations and Mapping lines 1-13 to page 5/1 lines 1-11, proposal 3, a receiver of the UE includes multi-panel for an antenna array with a plurality of receive antennas and Figure 1 page 3/1 2.1.2 UE Flexibility lines 1-17, the UE has a plurality of receive antennas). Additionally, Wiberg discloses the receiver comprises an antenna array with a plurality of receive antennas (Fig.6-7 [0093], the UE comprises multiple antennas and arranged to form a phased antenna array).
	Even though Ericsson/R1-1711042 and Wiberg teach the multiple panel for an antenna array with a plurality of receive antennas, Ericsson/R1-1711042 and Wiberg do not specifically disclose the controller being configured to selectively enable or disable each of the antennas, wherein a receive configuration corresponds to a combination of enabled and/or disabled receive antennas. In the same field of endeavor, Lin teaches wherein the controller being configured to selectively enable or disable each of the antennas, wherein a receive configuration corresponds to a combination of enabled and/or disabled receive antennas (Figs.1-3 [0079][0085], the receiver 300 of the UE 115 is configured for controlling antenna selection by dynamically adjusting a combination of enabling and/or disabling receive antenna or an anchor antenna based on an antenna selection performance metric and Fig.1 [0071], the mobile devices 115 have more antennas than are required for reception of a transmission link 125 based on an antenna diversity or MIMO configuration of the link).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified 
	It would have been beneficial to use the receiver 300 in UEs 115 of the systems 100 and/or 200, may be configured for controlling antenna selection by dynamically adjusting and/or enabling/disabling an antenna selection period based on an antenna selection performance metric. The receiver 300 may be configured for enabling and disabling antenna selection using an outer loop. Antenna enabling and disabling may be performed in an outer loop based on estimates of UE speed. The UE speed may be estimated based on observations of Doppler effects to the received signals as taught by Lin to have incorporated in the system of Ericsson/R1-1711042 and Wiberg to improve received communication signal quality and increase resistance to fading. (Lin, Fig.1 [0004] and Fig.1-2 [0085])


Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over ERICSSON, "CSI-RS for beam management," 3GPP Draft; R1-1711042 CSI-RS for beam management, 3RD Generation Partnership Project (3GPP), Mobile Competence Centre; 650,  Route Des Lucioles; F-06921 Sophia-Antipolis Cedex; France [hereinafter as Ericsson/R1-1711042], Wiberg et al. [hereinafter as Wiberg], US 2017/0264415 A1, further in view of Sommerfeldt [hereinafter as Sommerfeldt], US 2006/0029233 A1.
Regarding claim 7, Ericsson/R1-1711042 and Wiberg disclosed all the elements of claim 1 as stated above wherein Ericsson/R1-1711042 further discloses a filtering circuitry configured to apply a filtering function to the received reference signal to (Figure 4 page 5/1 2.2.1 OOBE Considerations lines 1-2 to page 6/1 lines 1-13, filtering circuitry of the UE is configured to apply windowing and filtering function to the received/ converted CSI-RS reference signal for improving/contribution spectral confinement of OFDM signals reference SCS signal with a corresponding out of band emissions (OOBE) and power spectral density (PSD) receive configuration and Figure 1 page 1/1 2 Discussion lines 1-17 to page 2/1 lines 1-13, DFT filtering for signal generation in a reference numerology).
	Even though Ericsson/R1-1711042 and Wiberg teach applying windowing and filtering function to the received/converted CSI-RS reference signal for improving/contribution spectral confinement of OFDM signals reference SCS signal as noted above, the references do not explicitly disclose a filtering circuitry configured to apply a filtering function to the received reference signal to generate a respective contribution of the reference signal received with a corresponding one of the at least two receive configurations of the at least two antennas. In the same field of endeavor, Sommerfeldt teaches wherein a filtering circuitry configured to apply a filtering function to the received reference signal to generate a respective contribution of the reference signal received with a corresponding one of the at least two receive configurations of the at least two antennas (Fig.1 [0029], a finite impulse response (FIR) filter 135 is configured to apply a filtering function to the received/converted reference signal 105 to produce a respective contribution u(n) 140 of the reference signal received with a corresponding an output signal, e(n), and a secondary path H(z) of the receive configurations and Fig.1-2 [0033], FIR filter 135 filtering function is applying to the reference signal to produce filtered-x signals (stage 240) and the filtered-x signals in conjunction with error signal 130 to update the value of the control filter coefficients (stage 250)).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Ericsson/R1-1711042 and Wiberg to incorporate the teaching of Sommerfeldt in order to provide the raw inputs for an error signal to a control system. 
	It would have been beneficial to use Control system 100 which receives reference signal 105 and applies a finite impulse response ("FIR") filter 135 to the reference signal to produce an output signal, u(n), 140. Output signal 140 travels through a secondary path, H(z), 145 through which output signal 140 must travel before returning into control system 100 as a contribution to the error signal, e(n), 130 as taught by Sommerfeldt to have incorporated in the system of Ericsson/R1-1711042 and Wiberg to provide good control of the system. (Sommerfeldt, Fig.1 [0029], Fig.1 [0036] and Fig.1-3 [0039])

Regarding claim 9, Ericsson/R1-1711042, Wiberg and Sommerfeldt disclosed all the elements of claim 7 as stated above wherein Sommerfeldt further discloses the filtering function is a finite impulse response (FIR) filtering function applied in the frequency domain (Fig.1 [0029], the filtering function is a finite impulse response (FIR) filter 135 applied in the frequency domain and Fig.1-3 [0041], reference signal 350 corresponds to the frequency ranges from 40Hz to 200 Hz).

	It would have been beneficial to use control system 100 which receives reference signal 105 and applies a finite impulse response ("FIR") filter 135 to the reference signal to produce an output signal, u(n), 140. Output signal 140 travels through a secondary path, H(z), 145 through which output signal 140 must travel before returning into control system 100 as a contribution to the error signal, e(n), 130 as taught by Sommerfeldt to have incorporated in the system of Ericsson/R1-1711042 and Wiberg to provide for improved filtering of the received reference signal from a background of noise or interfering. (Sommerfeldt, Fig.1 [0029], Fig.1 [0036], Fig.1-3 [0039] and Fig.1-3 [0041])


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over ERICSSON, "CSI-RS for beam management," 3GPP Draft; R1-1711042 CSI-RS for beam management, 3RD Generation Partnership Project (3GPP), Mobile Competence Centre; 650,  Route Des Lucioles; F-06921 Sophia-Antipolis Cedex; France [hereinafter as Ericsson/R1-1711042], Wiberg et al. [hereinafter as Wiberg], US 2017/0264415 A1, Sommerfeldt [hereinafter as Sommerfeldt], US 2006/0029233 A1, further in view of Hanazono et al. [hereinafter as Hanazono], US 2017/0276398 A1.
Regarding claim 8, Ericsson/R1-1711042, Wiberg and Sommerfeldt disclosed all the elements of claim 7 as stated above wherein Ericsson/R1-1711042 further discloses
(Figure 4 page 5/1 2.2.1 OOBE Considerations lines 1-2 to page 6/1 lines 1-13, filtering circuitry of the UE is configured to apply windowing and filtering function to the frequency domain CSI-RS reference signal and Figure 3a-c page 4/1 2.2 IFDMA Configurations and Mapping lines 1-13 to page 5/1 lines 1-15, CSI-RS resource consists of 2 ports with the port numbers alternating across the REs of the frequency domain comb structure). Additionally, Sommerfeldt discloses the filtering circuitry is configured to apply the filtering function to the frequency domain reference signal (Fig.1 [0029], a finite impulse response (FIR) filter 135 is configured to apply a filtering function to the received/converted reference signal 105 to produce a respective contribution u(n) 140 of the reference signal received with a corresponding an output signal, e(n), and a secondary path H(z) of the receive configurations and Fig.1-2 [0033], FIR filter 135 filtering function is applying to the reference signal to produce filtered-x signals (stage 240) and the filtered-x signals in conjunction with error signal 130 to update the value of the control filter coefficients (stage 250)).
	Even though Ericsson/R1-1711042, Wiberg and Sommerfeldt teach applying windowing and filtering function to the received/converted CSI-RS reference signal for improving/contribution spectral confinement of OFDM signals reference SCS signal as noted above, the references do not explicitly disclose a transformer configured to convert the reference signal received in a time domain into a frequency domain reference signal. In the same field of endeavor, Hanazono teaches wherein
a transformer configured to convert the reference signal received in a time domain into a frequency domain reference signal (Fig.1-2 [0045], converter 133b converts time-domain reference signal r(t) to frequency-domain reference signal R(.omega.) by fast fourier transform (FFT), correction filter 133a is a finite impulse response filter (FIR) filter and Fig.1-2 [0048], filter coefficient W(.omega.) is updated by using a frequency-domain filtered-X LMS algorithm such that error signal E(.omega.) is minimized).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Ericsson/R1-1711042, Wiberg and Sommerfeldt to incorporate the teaching of Hanazono in order to provide an excellent muting effect. 
	It would have been beneficial to use correction filter 133a which is an FIR filter in which transmission characteristics C that mimic transmission characteristics C of sound waves traveling from speaker 113 to error microphone 112 are set as filter coefficients. Then, correction filter 133a performs convolution between noise signal X(t) output by subtracter 132 and transmission characteristics C, and an output of correction filter 133a is input into converter 133b as time-domain reference signal r(t). Converter 133b converts time-domain reference signal r(t) to frequency-domain reference signal R(.omega.) by fast fourier transform (FFT)  as taught by Hanazono to have incorporated in the system of Ericsson/R1-1711042, Wiberg and Sommerfeldt to provide good control of the system. (Hanazono, Fig.1 [0029], Fig.1 [0036] and Fig.1-2 [0045] and Fig.1-2 [0048])


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over ERICSSON, "CSI-RS for beam management," 3GPP Draft; R1-1711042 CSI-RS for beam management, RD Generation Partnership Project (3GPP), Mobile Competence Centre; 650,  Route Des Lucioles; F-06921 Sophia-Antipolis Cedex; France [hereinafter as Ericsson/R1-1711042], Wiberg et al. [hereinafter as Wiberg], US 2017/0264415 A1, further in view of Davydov et al. [hereinafter as Davydov], US 2016/0254938 A1.
Regarding claim 10, Ericsson/R1-1711042 and Wiberg disclosed all the elements of claim 1 as stated above. 
	Even though Ericsson/R1-1711042 and Wiberg teach processor/controller of the UE is adjusting a time period during a receive window (FFT duration) OFDM symbol time reception period of the CSI-RS reference signal used for the reference numerology, Ericsson/R1-1711042 and Wiberg do not specifically disclose the controller is configured to adjust a time period during which the at least one reference signal is received with a respective receive configuration based on a second signal quality of the reference signal received with the respective receive configuration. In the same field of endeavor, Davydov teaches wherein the controller is configured to adjust a time period during which the at least one reference signal is received with a respective receive configuration based on a second signal quality of the reference signal received with the respective receive configuration (Fig.1-2 [0023]-[0024], processor/controller of the wireless device is adjusting the receiver timing/ time period, the adjusted receiver timing can be a time a receiver of the wireless device samples, takes, or processes the FFT window for a received signal or OFDM symbol based on the composite received RS timing and Fig.2 [0026], adjusting the receiver timing and the FFT window by combination of a reference signal received  power (RSPR) for the cooperating nodes and the received RS timing generated from the node specific RS).

	It would have been beneficial to adjust the receiver timing based on the composite received RS timing. The adjusted receiver timing can be a time a receiver of the wireless device samples, takes, or processes the FFT for a received signal or OFDM symbol as taught by Davydov to have incorporated in the system of Ericsson/R1-1711042 and Wiberg to improve OFDMA symbol reception. (Davydov, Fig.1 [0021], Fig.1-2 [0023]-[0024] and Fig.2 [0026])


Claims 19 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over ERICSSON, "CSI-RS for beam management," 3GPP Draft; R1-1711042 CSI-RS for beam management, 3RD Generation Partnership Project (3GPP), Mobile Competence Centre; 650,  Route Des Lucioles; F-06921 Sophia-Antipolis Cedex; France [hereinafter as Ericsson/R1-1711042], Hanazono et al. [hereinafter as Hanazono], US 2017/0276398 A1, further in view of Sommerfeldt [hereinafter as Sommerfeldt], US 2006/0029233 A1.
Regarding claim 19, Ericsson/R1-1711042 discloses wherein a terminal device (Figure 1 page 3/1 2.1.2 UE Flexibility lines 1-11, a communication UE device) comprising:
a receiver configured to receive at least one reference signal from at least one base station (Figure 1 page 4/1 2.2 IFDMA Configurations and Mapping lines 1-13, a receiver of the UE includes 2 antenna ports and receiving CSI-RS reference signal of the plurality of CSI-RS resources reference signals, and page 1/1 2 Discussion lines 1-17 to page 2/1 lines 1-13, gNB base station is transmitting each CSI-RS reference signal at a transmission time of OFDM symbol predefined reference signal and Figure 3 page 5/1 2.2.1 OOBE Considerations lines 1-2 to page 6/1 lines 1-10, each CSI-RS reference signal is allocated in a predefined OFDM symbol transmission time based on multiple 1 or 2 port CSI-RS resources are frequency division multiplexed); 
a controller configured to switch between at least two receive configurations during
a reception period of the at least one reference signal (Figure 1 page 3/1 2.1.2 UE Flexibility lines 1-11, processor/controller of the UE is sweeping or switching Rx beam configuration of the 2 antenna ports from 1 up to N during a receive window (FFT duration) OFDM symbol time reception period of the CSI-RS reference signal used for the reference numerology and Figure 2 page 4/1 2.1.2 UE Flexibility lines 1-13, beam switching flexibility obtained through the use of IFDMA, sweeping/ switching Rx beam configuration during a relatively short time frame (i.e.. reception period) based on the reference numerology/ OFDM symbols in each slot duration of 125 μs configuration).
	Even though Ericsson/R1-1711042 teaches applying windowing and filtering function to the received/converted CSI-RS reference signal for improving/contribution spectral confinement of OFDM signals reference SCS signal as noted above, the references do not explicitly discloses a transformer configured to convert the reference signal received in a time domain into a frequency domain reference signal. In the same field of endeavor, Hanazono teaches wherein a transformer configured to convert the reference signal received in a time domain into a frequency domain reference signal (Fig.1-2 [0045], converter 133b converts time-domain reference signal r(t) to frequency-domain reference signal R(.omega.) by fast fourier transform (FFT), correction filter 133a is a finite impulse response filter (FIR) filter and Fig.1-2 [0048], filter coefficient W(.omega.) is updated by using a frequency-domain filtered-X LMS algorithm such that error signal E(.omega.) is minimized).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Ericsson/R1-1711042 to incorporate the teaching of Hanazono in order to provide an excellent muting effect. 
	It would have been beneficial to use correction filter 133a which is an FIR filter in which transmission characteristics C that mimic transmission characteristics C of sound waves traveling from speaker 113 to error microphone 112 are set as filter coefficients. Then, correction filter 133a performs convolution between noise signal X(t) output by subtracter 132 and transmission characteristics C, and an output of correction filter 133a is input into converter 133b as time-domain reference signal r(t). Converter 133b converts time-domain reference signal r(t) to frequency-domain reference signal R(.omega.) by fast fourier transform (FFT)  as taught by Hanazono to have incorporated in the system of Ericsson/R1-1711042 to provide good control of the system. (Hanazono, Fig.1 [0029], Fig.1 [0036] and Fig.1-2 [0045] and Fig.1-2 [0048])
	Even though Ericsson/R1-1711042 and Hanazono teach applying windowing and filtering function to the received/converted CSI-RS reference signal for improving/contribution spectral confinement of OFDM signals reference SCS signal as noted above, the references do not explicitly disclose a filtering circuitry configured to (Fig.1 [0029], a finite impulse response (FIR) filter 135 is configured to apply a filtering function to the received/converted reference signal 105 to produce a respective contribution u(n) 140 of the reference signal received with a corresponding an output signal, e(n), and a secondary path H(z) of the receive configurations and Fig.1-2 [0033], FIR filter 135 filtering function is applying to the reference signal to produce filtered-x signals (stage 240) and the filtered-x signals in conjunction with error signal 130 to update the value of the control filter coefficients (stage 250)).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Ericsson/R1-1711042 and Hanazono to incorporate the teaching of Sommerfeldt in order to provide the raw inputs for an error signal to a control system. 
	It would have been beneficial to use Control system 100 which receives reference signal 105 and applies a finite impulse response ("FIR") filter 135 to the reference signal to produce an output signal, u(n), 140. Output signal 140 travels through a secondary path, H(z), 145 through which output signal 140 must travel before returning into control system 100 as a contribution to the error signal, e(n), 130 as taught by Sommerfeldt to have incorporated in the system of Ericsson/R1-1711042 and 

Regarding claim 24, Ericsson/R1-1711042, Hanazono and Sommerfeldt disclosed all the elements of claim 19 as stated above wherein Ericsson/R1-1711042 further discloses the controller is configured to switch between at least two of the receive configurations during a reception period of a single reference signal (Figure 1 page 3/1 2.1.2 UE Flexibility lines 1-11, processor/controller of the UE is sweeping or switching Rx beam configuration of the 2 antenna ports from 1 up to N during a receive window (FFT duration) OFDM symbol time reception period of the CSI-RS reference signal used for the reference numerology and Figure 2 page 4/1 2.1.2 UE Flexibility lines 1-13, beam switching flexibility obtained through the use of IFDMA, sweeping/ switching Rx beam configuration during a relatively short time frame (i.e.. reception period) based on  a single reference signal of the reference numerology/ OFDM symbols in each slot duration of 125 μs configuration).

Regarding claim 25, Ericsson/R1-1711042 discloses wherein a communication method for a terminal device (Figure 1 page 3/1 2.1.2 UE Flexibility lines 1-11, a communication method for UE device) comprising:
receiving at least one reference signal from at least one base station (Figure 1 page 4/1 2.2 IFDMA Configurations and Mapping lines 1-13, a receiver of the UE includes 2 antenna ports and receiving CSI-RS reference signal of the plurality of CSI-RS resources reference signals, and page 1/1 2 Discussion lines 1-17 to page 2/1 lines 1-13, gNB base station is transmitting each CSI-RS reference signal at a transmission time of OFDM symbol predefined reference signal and Figure 3(a)-(c) page 5/1 2.2.1 OOBE Considerations lines 1-2 to page 6/1 lines 1-10, each CSI-RS reference signal is allocated in a predefined OFDM symbol transmission time based on multiple 1 or 2 port CSI-RS resources are frequency division multiplexed);
switching between at least two receive configurations during a reception period of the at least one reference signal (Figure 1 page 3/1 2.1.2 UE Flexibility lines 1-11, processor/controller of the UE is sweeping or switching Rx beam configuration of the 2 antenna ports from 1 up to N during a receive window (FFT duration) OFDM symbol time reception period of the CSI-RS reference signal used for the reference numerology when antenna of UE sweep from 1 up to N Rx beams i.e., sweeping or switching Rx beams = receive beam configurations (i.e., at least two receive configurations) in frequency and time pattern in accordance with applicant specification and Figure 2 page 4/1 2.1.2 UE Flexibility lines 1-13, beam switching flexibility obtained through the use of IFDMA, sweeping/ switching Rx beam configuration during a relatively short time frame (i.e., reception period) based on the reference numerology/ OFDM symbols in each slot duration of 125 μs configuration).
	Even though Ericsson/R1-1711042 teaches applying windowing and filtering function to the received/converted CSI-RS reference signal for improving/contribution spectral confinement of OFDM signals reference SCS signal as noted above, the references do not explicitly disclose converting the reference signal received in a time domain into a frequency domain reference signal. In the same field of endeavor, Hanazono teaches wherein converting the reference signal received in a time domain into a frequency domain reference signal (Fig.1-2 [0045], converter 133b converts time-domain reference signal r(t) to frequency-domain reference signal R(.omega.) by fast fourier transform (FFT), correction filter 133a is a finite impulse response filter (FIR) filter and Fig.1-2 [0048], filter coefficient W(.omega.) is updated by using a frequency-domain filtered-X LMS algorithm such that error signal E(.omega.) is minimized).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Ericsson/R1-1711042 to incorporate the teaching of Hanazono in order to provide an excellent muting effect. 
	It would have been beneficial to use correction filter 133a which is an FIR filter in which transmission characteristics C that mimic transmission characteristics C of sound waves traveling from speaker 113 to error microphone 112 are set as filter coefficients. Then, correction filter 133a performs convolution between noise signal X(t) output by subtracter 132 and transmission characteristics C, and an output of correction filter 133a is input into converter 133b as time-domain reference signal r(t). Converter 133b converts time-domain reference signal r(t) to frequency-domain reference signal R(.omega.) by fast fourier transform (FFT)  as taught by Hanazono to have incorporated in the system of Ericsson/R1-1711042 to provide good control of the system. (Hanazono, Fig.1 [0029], Fig.1 [0036] and Fig.1-2 [0045] and Fig.1-2 [0048])
	Even though Ericsson/R1-1711042 and Hanazono teach applying windowing and filtering function to the received/converted CSI-RS reference signal for improving/contribution spectral confinement of OFDM signals reference SCS signal as noted above, the references do not explicitly disclose wherein applying a filtering function to the converted reference signal to generate a respective contribution of the (Fig.1 [0029], a finite impulse response (FIR) filter 135 is configured to apply a filtering function to the received/converted reference signal 105 to produce a respective contribution u(n) 140 of the reference signal received with a corresponding an output signal, e(n), and a secondary path H(z) of the receive configurations and Fig.1-2 [0033], FIR filter 135 filtering function is applying to the reference signal to produce filtered-x signals (stage 240) and the filtered-x signals in conjunction with error signal 130 to update the value of the control filter coefficients (stage 250)).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Ericsson/R1-1711042 and Hanazono to incorporate the teaching of Sommerfeldt in order to provide the raw inputs for an error signal to a control system. 
	It would have been beneficial to use Control system 100 which receives reference signal 105 and applies a finite impulse response ("FIR") filter 135 to the reference signal to produce an output signal, u(n), 140. Output signal 140 travels through a secondary path, H(z), 145 through which output signal 140 must travel before returning into control system 100 as a contribution to the error signal, e(n), 130 as taught by Sommerfeldt to have incorporated in the system of Ericsson/R1-1711042 and Hanazono to provide good control of the system. (Sommerfeldt, Fig.1 [0029], Fig.1 [0036] and Fig.1-3 [0039])

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over ERICSSON, "CSI-RS for beam management," 3GPP Draft; R1-1711042 CSI-RS for beam management, 3RD Generation Partnership Project (3GPP), Mobile Competence Centre; 650,  Route Des Lucioles; F-06921 Sophia-Antipolis Cedex; France [hereinafter as Ericsson/R1-1711042], Hanazono et al. [hereinafter as Hanazono], US 2017/0276398 A1, Sommerfeldt [hereinafter as Sommerfeldt], US 2006/0029233 A1, further in view of Wiberg et al. [hereinafter as Wiberg], US 2017/0264415 A1.
Regarding claim 20, Ericsson/R1-1711042, Hanazono and Sommerfeldt disclosed all the elements of claim 19 as stated above. 
	However, Ericsson/R1-1711042, Hanazono and Sommerfeldt do not specifically disclose wherein the receiver comprises at least two receive antennas, and wherein a receive configuration is a receive configuration of the at least two antennas.
	In the same field of endeavor, Wiberg teaches wherein the receiver comprises at least two receive antennas (Fig.1-2 [0055], a receiver of the UE communication device includes a plurality of antenna elements and configured to receive a particular reference signal of a plurality of reference signals carried by different beam), and wherein a receive configuration is a receive configuration of the at least two antennas (Fig.1-2 [0055], a receiver of the UE communication device is configured to receive a particular reference signal of a plurality of reference signals carried by different beam of a plurality of antenna elements and Fig.4 [0084], a plurality of CSI-RS or PRS reference signals based on a number of input parameters such as radio propagation, mobility of the UE, the number and characteristics of available UE processing configurations, the estimated UE speed, system load and performance requirements).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Ericsson/R1-1711042, Hanazono and Sommerfeldt to incorporate the teaching of Wiberg in order to achieve estimated bit rate for data transmission and signal quality. 
	It would have been beneficial to use a configuration message that establishes a periodic transmission of CSI-RS, for example over a defined time period. After a UE receives a measurement grant or configuration message, it conducts measurements on the CSI-RS corresponding to the measurement grant or configuration message and reports these measurements back to the BS. The BS may elect to transmit CSI-RS to a UE using a beam or beams that are known to be strong for that particular UE, so enabling the UE to report more detailed information about those beams as taught by Wiberg to have incorporated in the system of Ericsson/R1-1711042, Hanazono and Sommerfeldt to achieve selective enhancement of radio signals. (Wiberg, Fig.1 [0056], Fig.1-2 [0055] and Fig.4 [0084])

Regarding claim 21, Ericsson/R1-1711042, Hanazono and Sommerfeldt disclosed all the elements of claim 19 as stated above.
	However, Ericsson/R1-1711042, Hanazono and Sommerfeldt do not specifically disclose wherein a receive configuration corresponds to a hypothetical direction of a received signal.
(Fig.1-2 [0069], the receive processing beam configuration corresponds to hypothesizing from which direction or directions the identified reference signal for a received signal).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Ericsson/R1-1711042, Hanazono and Sommerfeldt to incorporate the teaching of Wiberg in order to achieve estimated bit rat for data transmission and signal quality. 
	It would have been beneficial to use the selection algorithm which converts such positional information into a suggested processing configuration by hypothesizing from which direction or directions the identified reference signal is likely to be received, and suggesting a UE processing configuration that will selectively enhance signals received from the hypothesized direction or directions as taught by Wiberg to have incorporated in the system of Ericsson/R1-1711042, Hanazono and Sommerfeldt to achieve selective enhancement of radio signals. (Wiberg, Fig.1 [0006] and Fig.1-2 [0069])


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over ERICSSON, "CSI-RS for beam management," 3GPP Draft; R1-1711042 CSI-RS for beam management, 3RD Generation Partnership Project (3GPP), Mobile Competence Centre; 650,  Route Des Lucioles; F-06921 Sophia-Antipolis Cedex; France [hereinafter as Ericsson/R1-1711042], Hanazono et al. [hereinafter as Hanazono], US 2017/0276398 A1, .
Regarding claim 22, Ericsson/R1-1711042, Hanazono and Sommerfeldt disclosed all the elements of claim 19 as stated above wherein Ericsson/R1-1711042 further discloses the receiver comprises at least two receive antennas (Figure 3a-c page 4/1 2.2 IFDMA Configurations and Mapping lines 1-13 to page 5/1 lines 1-11, proposal 3, a receiver of the UE includes multi-panel for an antenna array with a plurality of receive antennas and Figure 1 page 3/1 2.1.2 UE Flexibility lines 1-17, the UE has a plurality of receive antennas).
	However, Ericsson/R1-1711042, Hanazono, and Sommerfeldt do not specifically disclose wherein a receive configuration corresponds to a set of phase shifts, each of which is applied to one of the at least two antennas for signal reception.
	In the same field of endeavor, Dehos teaches wherein a receive configuration corresponds to a set of phase shifts, each of which is applied to one of the at least two antennas for signal reception (Fig.3-4 [0039], the transmitting/receiving configuration corresponds to the relative phase shifts/set of phase shifts, each of which is applied to eight antennas and Fig.4 [0086], each of the phase shifts is applied to the phase shifters of the transmit and receive channels of the circuit/antennas to process signal reception and Fig.1-2 [0057], phase shifts control signal received).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Ericsson/R1-1711042, Hanazono, and Sommerfeldt to incorporate the teaching of 
	It would have been beneficial to use the general architecture of the transmitting/receiving system according to the invention is shown in Fig.1, in an example configuration in which there are eight transmit antennas enabling a beam formation through action on the relative phase shifts of the carrier frequencies transmitted by the eight antennas as taught by Dehos to have incorporated in the system of Ericsson/R1-1711042, Hanazono, and Sommerfeldt to provide for a high-speed contactless transmission. (Dehos, Fig.1-2 [0033], Fig.3-4 [0039], Fig.1-2 [0057] and Fig.4 [0086])


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over ERICSSON, "CSI-RS for beam management," 3GPP Draft; R1-1711042 CSI-RS for beam management, 3RD Generation Partnership Project (3GPP), Mobile Competence Centre; 650,  Route Des Lucioles; F-06921 Sophia-Antipolis Cedex; France [hereinafter as Ericsson/R1-1711042] in view of Hanazono et al. [hereinafter as Hanazono], US 2017/0276398 A1 in view of Sommerfeldt [hereinafter as Sommerfeldt], US 2006/0029233 A1 further in view of Lin et al. [hereinafter as Lin], US 2015/0010099 A1.
Regarding claim 23, Ericsson/R1-1711042, Hanazono and Sommerfeldt disclosed all the elements of claim 19 as stated above wherein Ericsson/R1-1711042 further discloses the receiver comprises an antenna array with a plurality of receive antennas (Figure 1 page 4/1 2.2 IFDMA Configurations and Mapping lines 1-13 to page 5/1 lines 1-11, proposal 3, a receiver of the UE includes multi-panel for an antenna array with a plurality of receive antennas and Figure 1 page 3/1 2.1.2 UE Flexibility lines 1-17, the UE has a receive antenna).
	Even though Ericsson/R1-1711042, Hanazono and Sommerfeldt teach the multiple panel for an antenna array with a plurality of receive antennas, Ericsson/R1-1711042, Hanazono and Sommerfeldt do not specifically disclose wherein the controller being configured to selectively enable or disable each of the antennas, wherein a receive configuration corresponds to a combination of enabled and/or disabled receive antennas. In the same field of endeavor, Lin teaches wherein the controller being configured to selectively enable or disable each of the antennas, wherein a receive configuration corresponds to a combination of enabled and/or disabled receive antennas (Figs.1-3 [0079][0085], the receiver 300 of the UE 115 is configured for controlling antenna selection by dynamically adjusting a combination of enabling and/or disabling receive antenna or an anchor antenna based on an antenna selection performance metric and Fig.1 [0071], the mobile devices 115 have more antennas than are required for reception of a transmission link 125 based on an antenna diversity or MIMO configuration of the link).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Ericsson/R1-1711042, Hanazono and Sommerfeldt to incorporate the teaching of Lin in order to improve communication quality and reliability. 
	It would have been beneficial to use the receiver 300 in UEs 115 of the systems 100 and/or 200, may be configured for controlling antenna selection by dynamically adjusting and/or enabling/disabling an antenna selection period based on an antenna 

Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (Pub. No.: US 2019/0058558 A1) teaches Method and Apparatus for Transmitting or Receiving Reference Signal in Beamforming Communication System.

Kim et al. (Pub. No.: US 2017/0111886 A1) teaches Method and Apparatus for System Information Acquisition in Wireless Communication System.

Nam et al. (Pub. No.: US 2018/0262313 A1) teaches Method and Apparatus for Reference Signals in Wireless System.

Rydstrom et al. (Pub. No.: US 2016/0006489 A1) teaches a Tool for Verifying a Line of Sight MIMO/SIMO System. 

Hoshino et al. (Pub. No.: US 2017/0339674 A1) teaches Wireless Communication Apparatus and Wireless Communication Method. 

Shevenell (U.S Patent No.: US 9264320 B1) teaches Efficient Network Monitoring.

Hessler (U.S Patent No.: US 10,348,526 B2) teaches Summer Signal Strength based Reference Signal Filtering. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/REBECCA E SONG/Primary Examiner, Art Unit 2414